—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 13, 1993, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his guilt was not proven beyond a reasonable doubt. Insofar as he contends that the evidence was legally insufficient to support the conviction, his claim is not preserved for review (see, People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant’s testimony established that the defendant was present on April 21, 1992, that he took a jacket, that he knew it was stolen and that he unlawfully possessed the jacket at that time. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.